Citation Nr: 1145940	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-06 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1997 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

The Veteran has exercise-induced asthma that is as likely as not related to military service.


CONCLUSION OF LAW

The Veteran has exercise-induced asthma that was incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Alternatively, service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

A review of the Veteran's service treatment records (STRs) shows that he was diagnosed in service as having exercise-induced asthma.  He was treated with Albuterol and Advair.  Interpretation of a July 2005 spirometry test showed a normal baseline, although it was noted that the values were in the low-normal range.  Results of an October 2005 post-exercise spirometry test were consistent with exercise-induced asthma.  Spirometry testing conducted in February and March 2006 was within normal limits.  It was noted, however, that following bronchodilator treatment, there was an increase in small airway ventilation by 46 percent, which suggested that there was some bronchospasm present at the baseline.  Due to his asthma, the Veteran was placed on a temporary profile of "3" and was referred to the Medical Evaluation Board (MEB) for review.  

The MEB physician noted that the Veteran had first experienced shortness of breath upon returning from overseas deployment during the Gulf War and was first diagnosed as having asthma in November 2004.  Treatment of the Veteran's asthma with medication failed to show any significant improvement.  Upon review of the evidence, the MEB physician concluded that the Veteran had moderate persistent asthma that rendered him unfit for duty pursuant to Army Regulation 40-501 (Medical Fitness Standards for Retention and Separation).  

A Physical Evaluation Board (PEB) was convened in June 2006 at which time it was determined that the Veteran suffered from moderate persistent asthma, verified by a Methacholine challenge test conducted that same month that was interpreted as positive with a moderate degree.  It was noted that the Veteran required twice daily inhaled medication for maintenance and Albuterol prior to exercise.  The PEB found the Veteran to be physically unfit for military service.  The PEB also determined that the Veteran's asthma was incurred in the line of duty and was the proximate result of performing duty.  The Veteran was separated from service in July 2006.

In August 2006, the Veteran filed a claim for VA disability compensation, seeking service connection for, among other things, asthma.  He was afforded a VA medical examination in December 2006.  During the examination, the Veteran reported some asthmatic symptoms since separation from service, but indicated that he rarely used his inhaler.  He did report daily use of Advair.  

The examiner reviewed the MEB findings and the interpretations of in-service spirometry and Methacholine challenge tests, noting that those tests had been interpreted as positive for asthma.  The examiner indicated that the Veteran had supplied to him the results of a September 2006 private pulmonary function study ordered by the Veteran's private physician.  Interpretation of the pulmonary function test revealed a normal spirometry and normal volumes and gas exchange.  The examiner recorded a diagnosis of exercise-induced asthma with normal pulmonary function tests.  

The Veteran was afforded another VA examination in June 2007.  At that time, he reported labored breathing induced by minimal exercise.  He denied oxygen use, stating that he administered two puffs of his Advair diskus inhaler twice a day.  Additionally, he used his Albuterol inhaler two to three times a week, depending on his activity level.  He reported that more strenuous activity required increased use of Albuterol, but stated that he tried to avoid activities that he felt would induce labored breathing.  

The examiner reviewed the Veteran's STRs, noting a diagnosis of asthma in service, as well as his post-service medical records, which the examiner stated showed the use of medication for control of the Veteran's asthma and a diagnosis of asthma, stable.  The examiner recorded a diagnosis of exercise-induced asthma, controlled with administration of Advair.

At the outset, the Board notes that the results of the September 2006 private pulmonary function study, referred to by the December 2006 VA examiner, are not of record.  However, as the results of that study were summarized by the December 2006 examiner, the Board finds that it need not review the substance of the private report in order to render a decision in this case.  Here, a review of the evidence of record clearly shows that the Veteran was diagnosed in service as having exercise-induced asthma.  Further, as evidenced by the June 2007 VA examination report, the Veteran has a current diagnosis of exercise-induced asthma.  The Veteran has also indicated continued use of Advair and Albuterol since service, as well as problems with labored breathing.  Although the Veteran may not require daily use of Albuterol due to decreased levels of strenuous activity, the evidence is clear that the Veteran's asthma has required the use of daily medication since service.  Moreover, to the extent that the Veteran presented with normal levels of volume and gas exchange in September 2006, there is no indication from the December 2006 examiner that those findings negates a finding of asthma.  Thus, the Board finds that the Veteran has presented evidence of continuity of symptomatology since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (claimant's statements of continuing pain since service due to flat feet were competent because they related to an observable condition).  

Overall, the Board finds that the evidence shows a diagnosis of exercise-induced asthma in service, a current diagnosis of exercise-induced asthma, and a continuity of symptoms of, and treatment for, asthma since service.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for exercise-induced asthma is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.304 (2011).  



ORDER

Service connection for exercise-induced asthma is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


